Citation Nr: 0831408	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to May 
1962.  The veteran died in October 2005.  The appellant is 
the veteran's spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appellant appeared at the North Little Rock RO in June 
2008 and testified via videoconference before the undersigned 
Acting Veterans Law Judge.  A written transcript of the 
hearing testimony is included in the record.

In her June 2008 hearing, the appellant's representative 
stated that the appellant should be entitled to non-service-
connected pension benefits.  Therefore, it appears that the 
appellant is stating a claim for compensation under 38 
U.S.C.A. § 1541 for death pension benefits.  This issue, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to compensation under 
38 U.S.C.A. § 1541 is referred to the RO for appropriate 
consideration.



FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
October 2005; the immediate cause of death was colon 
carcinoma, with onset three years prior to death.  

2.  Colon cancer was not manifested in service or within one 
year of discharge from service, and there is no objective 
evidence suggesting a relationship between the cause of the 
veteran's death and his active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the appellant notice by letter dated in July 
2007.  The notification informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence she should 
provide, including dates and places the veteran received 
medical treatment, and informed her that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.

During the course of this appeal, the Court held that for 
dependency and indemnity compensation (DIC) benefits, VCAA 
notice must further include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his  or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

The Board notes that the RO provided explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service-connected in the July 
2007 VCAA notice letter.  However, the appellant is not shown 
to have been provided with adequate notice with respect to 
the first or second elements delineated above in any VCAA 
correspondence issued during the course of this appeal.  
Nonetheless, the absence of notice with respect to both 
elements is harmless error in this case for reasons explained 
below.

In regard to the first and second elements, the Board notes 
that the veteran was not service-connected for any disability 
during his lifetime.  Therefore, although the appellant was 
not specifically provided with an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition already service-connected, the Board finds that a 
remand to the RO for further notice with respect to the 
appellant's claim would only serve to delay adjudication of 
the claim unnecessarily.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The veteran's service medical 
records, VA treatment records, and private treatment records 
have been associated with the record.  A VA medical opinion 
was not provided regarding any relationship between the cause 
of death and the veteran's active service.  As discussed 
below, however, the medical evidence shows the veteran's 
death occurred over 40 years after his separation from 
service, and there is no evidence of any disorder of the 
colon during service.   Under these circumstances, VA's duty 
to assist does not require that the appellant be afforded a 
medical opinion.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir.  2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating his 
claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.

Service Connection for Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 
38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.5(a) (2006).

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 
2007); 38 C.F.R.  §§ 3.1(k), 3.303 (2007).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), a malignant tumor 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of colon cancer, or any other malignant tumor, 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The appellant contends that the veteran had experienced 
stomach troubles since the beginning of their relationship in 
1972.  She testified that he would oftentimes not eat, but 
that she did not know that anything was wrong until he 
underwent emergency surgery in 2002, which revealed colon 
cancer.

The service medical records are absent complaints, findings 
or diagnoses of colon cancer during service.  On the May 1962 
discharge examination, the veteran's abdomen and viscera were 
evaluated as normal.  There is no medical evidence that shows 
that the veteran suffered from colon cancer during service.

The appellant testified that the veteran was diagnosed with 
colon cancer in 2002.  A March 2003 VA endoscopic report 
indicates that the veteran had previously had a sigmoid 
cancer of the colon removed.  Radiology reports from October 
2003 indicate that the veteran's colon cancer had 
metastasized to his lungs and liver.  These post-service 
records are negative for any nexus opinion or other evidence 
linking the veteran's colon cancer to his service.  The death 
certificate indicates that the approximate interval between 
onset of the colon carcinoma and death was only three years.  
Thus, overall, the post-service medical records, indicating a 
disorder that began years after service with no indication of 
an association to service, are found to provide evidence 
against the claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


